

PROPERTY PURCHASE AGREEMENT
 
THIS AGREEMENT is dated for reference the 30th day of September, 2011.
 
BETWEEN:
 
JASON McLAUGHLIN, with an address at 51 – 2562 Whiteley Court, North Vancouver,
British Columbia, Canada V7J 2R5
 
(the "Seller")
 
OF THE FIRST PART
 
AND
 
BUCKINGHAM EXPLORATION INC., a company incorporated under the laws of the State
of Nevada, with an executive office at Suite 418, 831 Royal Gorge Blvd., Canon
City, Colorado, USA 81212
 
(the "Purchaser")
 
OF THE SECOND PART
 
W H E R E A S:
 

A.        The Seller is the legal and beneficial owner of an undivided interest
in the mineral claims attached hereto as Schedule “A” and made a part of this
Agreement; and       B.   The Seller wishes to sell to the Purchaser, and the
Purchaser wishes to acquire from the Seller, all of the Seller’s undivided
right, title and interest in and to the Property (as defined herein), on the
terms and subject to the conditions set out in this Agreement.

  
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
of the mutual promises, covenants, conditions, representations and warranties
herein set out, the parties hereto agree as follows:
 
1. INTERPRETATION
 
1.1 For the purposes of this Agreement, including the recitals and any schedules
here to, unless there is something in the subject matter or context inconsistent
therewith, the following words and expressions shall have the following
meanings:
 

(a)       “1933 Act” means the United States Securities Act of 1933, as amended,
promulgated by the United States Securities and Exchange Commission;


--------------------------------------------------------------------------------

 


(b)       "Affiliate" means, with respect to any person, any other person
directly or indirectly controlling, controlled by or under common control with
the first person. The term “control” means the ability to direct the management
and policies of such person, whether through ownership of equity, by contract or
otherwise;   (c)   "Agreement" means this Agreement, as amended from time to
time;   (d)   “person” includes any individual, sole proprietorship,
partnership, unincorporated association, unincorporated syndicate,
unincorporated organization, trust, body corporate and a natural person in his
or her capacity as trustee, executor, administrator or other legal
representative;   (e)   "Property" means the mineral property interests more
particularly described in Schedule "A" hereto, together with all licenses,
surface rights, mineral rights, personal property and permits associated
therewith, and shall include any renewal thereof and any other form of successor
or substitute title thereto;   (f)   “Regulation S” means Regulation S under the
1933 Act; and   (g)   "Shares" means 150,000 restricted shares of common stock
in the capital of the Purchaser.

  
1.2 In this Agreement, all dollar amounts are expressed in Canadian Dollars,
unless specifically provided to the contrary.
 
1.3 The titles to the respective Articles, Sections and paragraphs hereof shall
not be deemed to be a part of this Agreement but shall be regarded as having
been used for convenience only.
 
1.4 Words used herein importing the singular number shall include the plural,
and vice-versa, and words importing the masculine gender shall include the
feminine and neuter genders, and vice-versa, and words importing persons shall
include firms, partnerships and corporations.
 
2. REPRESENTATIONS AND WARRANTIES
 
2.1 The Purchaser represents and warrants to the Seller that:
 

(a)       it is duly incorporated, validly subsisting and in good standing under
the laws of the jurisdiction of its incorporation and is or will be qualified to
do business and to hold an interest in the Property in the Province British
Columbia;   (b)   it has full power and authority to carry on its business and
to enter into this Agreement and any agreement or instrument referred to in or
contemplated by this Agreement and to carry out and perform all of its
obligations and duties hereunder; and


--------------------------------------------------------------------------------

 


(c)       it has duly obtained all authorizations for the execution, delivery
and performance of this Agreement, and such execution, delivery and performance
and the consummation of the transactions herein contemplated will not conflict
with, or accelerate the performance required by or result in any breach of any
covenants or agreements contained in or constitute a default under, or result in
the creation of any encumbrance, lien or charge under the provisions of its
constating or initiating documents or any indenture, agreement or other
instrument whatsoever to which it is a party or by which it is bound or to which
it may be subject and will not contravene any applicable laws.

  
2.2 The Seller represents and warrants to the Purchaser that:
 

(a)       it has full power and authority to enter into this Agreement and any
agreement or instrument referred to in or contemplated by this Agreement and to
carry out and perform all of its obligations and duties hereunder, it has duly
obtained all authorizations and consents as may be required for the execution,
delivery and performance of this Agreement, and the sale of the Property will be
made by it in accordance with all applicable law;   (b)   it is the sole legal
and beneficial owner of a one hundred percent (100%) undivided interest in the
Property;   (c)   the Property is assignable by the Seller to the Purchaser free
and clear of all liens, charges and encumbrances and is not subject to any
right, claim or interest of any other person, governmental body or other similar
entity;   (d)   the Property is in good standing, including with respect to the
filing of annual assessment work (if any), fees and taxes;   (e)   it has
complied with all laws in effect in the jurisdiction in which the Property is
located with respect to the Property, and such Property has been duly and
properly recorded and located in accordance with such laws, and that the
Purchaser may enter in, under or upon the Property for all purposes of this
Agreement without making any payment to, and without accounting to or obtaining
the permission of, any other person, governmental body or similar entity;   (f)
  there is no adverse claim or challenge against or to the ownership of or title
to the Property, or any portion thereof nor is there any basis therefor and
there are no outstanding agreements or options to acquire or purchase the
Property or any portion thereof or interest therein and no person has any
royalty or interest whatsoever in production or profits from the Property or any
portion thereof;   (g)   the conditions on and relating to the Property and
operations conducted thereon are in full compliance with all applicable laws,
regulations or orders relating to environmental matters including, without
limitation, waste disposal and storage;


--------------------------------------------------------------------------------

 


(h)       there are no outstanding orders or directions relating to
environmental matters requiring any work, repairs, construction or capital
expenditures with respect to the Property and the conduct of the operations
related thereto, nor has it received any notice of the same, and it is not aware
of any basis on which any such orders or direction could be made;   (i)   it is
not aware of any material fact or circumstance which has not been disclosed to
the Purchaser which should be disclosed in order to prevent the representations
and warranties in this section from being misleading or which may be material in
the Purchaser’s decision to enter into this Agreement and acquire the Property;
  (j)   the Seller is resident in the Province of British Columbia, Canada, and
has and will comply with all applicable securities laws, rules and regulations
applicable to it in respect of the sale of the Property to the Purchaser and
acquisition of the Shares in consideration thereof;   (k)   the Seller has
completed and executed the Investor Exemptions Questionnaire attached as
Schedule “B”;   (l)   the Seller is acquiring the Shares as principal for its
own account and not for the benefit of any other person (within the meaning of
applicable securities laws) and not with a view to resale or distribution of all
or any of the Shares;   (m)   the Seller is not a U.S. Person, as defined in
Regulation S under the 1933 Act, and is not acquiring the Shares for the account
or benefit of any U.S. Person;   (n)   the Seller was not induced to purchase
the Shares as a result of any advertisement or general solicitation made by the
Purchaser or any directed selling efforts;   (o)   the Seller acknowledges and
understands that none of the Shares have been or will be registered under the
1933 Act or any applicable state securities laws, and the Shares may not be
offered or sold, directly or indirectly, in the United States to, or for the
account or benefit of, a U.S. Person, unless registered under the 1933 Act and
the securities laws of all applicable states or unless an exemption from such
registration requirements is available and hedging transactions involving the
Shares may not be conducted unless in compliance with the 1933 Act;   (p)   the
Seller agrees to resell the Shares only in accordance with the provisions of
Regulation S, pursuant to registration under the 1933 Act, or pursuant to an
available exemption from such registration requirements, as well as the laws of
its jurisdiction of residence, and agrees not to engage in hedging transactions
with regard to the Shares unless in compliance with the 1933 Act;   (q)   the
Purchaser will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to registration under
the 1933 Act, or pursuant to an available exemption from such registration
requirements;


--------------------------------------------------------------------------------

 


(r)       the Seller understands and acknowledges that the Shares will be
subject to certain resale restrictions in the United States and Canada, the
terms of which may be endorsed on the certificates representing such Shares, and
the Seller agrees to comply with such resale restrictions. The Seller
acknowledges that it has been advised to consult its own independent legal
advisor with respect to the applicable resale restrictions and the Seller is
solely responsible for complying with such restrictions and the Purchaser is not
responsible for ensuring compliance by the Seller with the applicable resale
restrictions; and   (s)   the Seller understands and acknowledges that upon the
issuance thereof, and until such time as the same is no longer required under
applicable requirements of the 1933 Act or applicable state securities laws, the
certificates representing the Shares shall bear the following legends (or
substantially equivalent language):

  
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”
 
and
 
“UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.”
 
2.3 The representations and warranties hereinbefore set out are conditions on
which the parties have relied in entering into this Agreement, are to be
construed as both conditions and warranties and shall, regardless of any
investigation which may have been made by or on behalf of any party as to the
accuracy of such representations and warranties, survive the closing of the
transactions contemplated hereby and each of the parties will indemnify and save
the other harmless from all loss, damage, costs, actions and suits arising out
of or in connection with any breach of any representation or warranty contained
in this Agreement, and each party shall be entitled, in addition to any other
remedy to which it may be entitled, to set off any such loss, damage or costs
suffered by it as a result of any such breach against any payment required to be
made by it to any other party hereunder.
 

--------------------------------------------------------------------------------

 

3. PURCHASE AND SALE
 
3.1 The Seller hereby irrevocably sells to the Purchaser, and the Purchaser
hereby acquires from the Seller, all of the Seller’s undivided right, title and
interest in and to the Property, on the terms and subject to the conditions set
out in this Agreement, free and clear of all liens, charges, encumbrances,
claims, royalties, rights or interest of any kind, in consideration for 150,000
restricted Shares.
 
3.2 At closing, the Seller agrees to deliver full title to the Property to the
Purchaser and the Purchaser agrees to deliver the Shares to the Seller. The
Purchaser and the Seller agree to further execute and deliver all other
documents and instruments that may be required to give effect to the transfer of
all of the right, title and interest of the Seller in the Property to the
Purchaser hereunder, including the filing of applicable documents required to
effect the transfer of the Property in the appropriate land title office(s) in
the jurisdiction in which the Property is located.
 
4. TRANSFER OF PROPERTY
 
4.1 The Seller hereby covenants and agrees to execute and deliver all further
agreements, instruments or documents, and to do all such other acts and things
as may be required to transfer all the Seller’s right, title and interest in and
to the Property to the Purchaser, including:
 

(a)       a registerable transfer or transfers of any licences and exploitation
concessions comprising the Property, or such other instrument as may be required
pursuant to the laws of the Province of British Columbia to effect such
transfer, transferring to the Purchaser a one hundred percent (100%) interest
therein, which the Purchaser will be entitled to register against the title to
those licences, concessions and Property; and   (b)   the transfer and
assignment of any option, right of refusal or other claim to the Property held
by the Seller or through the Seller by any third party, all of which are
disclosed in Schedule “C” hereto, to the Purchaser or its nominee on the same
terms and in good standing, and the Purchaser or its nominee will assume all
rights and obligations of the Seller under any such option, right of refusal or
other claim to the licences or Property, from and after the date of execution of
this Agreement.


--------------------------------------------------------------------------------

 

4.2 Pending filing of transfer documents pursuant to Section 4.1, the parties
acknowledge the right and privilege of the Seller and Purchaser to file,
register or to otherwise deposit a memorandum of this Agreement, caveat, or lis
pendens at any time in the appropriate land title office(s) of the jurisdiction
in which the Property is located to give third parties notice of this Agreement,
and hereby agree, each with the other, to do or cause to be done all acts or
things reasonably necessary to effect such registration to the extent permitted
by law.
 
5. LITIGATION
 
5.1 This Agreement shall be interpreted in accordance with the laws of the
Province of British Columbia, Canada and the federal laws of Canada applicable
therein. Any dispute, disagreement, conflict of interpretation or claim arising
out of or relating to this Agreement, or its enforcement, shall be governed by
the laws of the Province of British Columbia, Canada and the parties hereby
irrevocably and unconditionally attorn to the jurisdiction of the courts of the
Province of British Columbia, Canada in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding between them
shall be heard and determined in such jurisdiction.
 
6. CONFIDENTIALITY
 
6.1 All information and data concerning the Property and this Agreement shall be
kept confidential by the Seller and, except to the extent required by law or by
regulation of any governmental body, shall not be disclosed to any person other
than the Seller’s professional advisors or an Affiliate without the prior
written consent of the Purchaser.
 
7. PERSONAL INFORMATION
 
7.1 This Agreement requires the Purchaser to provide certain personal, corporate
or otherwise confidential information (the “Personal Information”) concerning
the Seller to securities regulatory authorities. Such information is being
collected by the regulatory authorities for the purposes of completing this
transaction, which includes, without limitation, the issuance of the Shares and
completing filings required by any governmental body. The Seller’s personal
information may be disclosed by the Purchaser to: (a) governmental authorities,
(b) a relevant registrar or transfer agent, and (c) any of the other parties
involved in this transaction to whom the Purchaser has a duty of disclosure. By
executing this Agreement, the Seller is deemed to be consenting to the foregoing
collection, use and disclosure of its Personal Information. The Seller also
consents to the filing of copies or originals of any of its documents described
in this Agreement as may be required to be filed with any governmental authority
in connection with the transactions contemplated hereby.
 

--------------------------------------------------------------------------------

 

8. FURTHER ASSURANCES
 
8.1 Each of the parties covenants and agrees, from time to time and at all
times, to do all such further acts and execute and deliver all such further
deeds, documents and assurances as may be reasonably required in order to fully
perform and carry out the terms and intent of this Agreement.
 
9. NOTICE
 
9.1 The parties agree that where any notice is required or permitted to be given
or delivered it may be effectively given or delivered if it is delivered
personally, by electronic mail (“email”) or by mailing the same by prepaid
registered or certified mail or by facsimile (“fax”) at the postal or email
addresses or facsimile numbers set out above or to such other addresses or
facsimile numbers as the party entitled to or receiving such notice may notify
the other party as provided for herein. Delivery will be deemed to have been
received:
 

(a)       the same day if given by personal service or if transmitted
electronically by email or fax; or   (b)   ten (10) business days following the
day of posting if sent by regular post, except in the event of disruption of the
postal service in which event notice will be deemed to be received only when
actually received.

 
9.2 Any party may at any time give notice in writing to the others of any change
of address, and from and after the giving of such notice, the address therein
specified will be deemed to be the address of such party for the purposes of
giving notice hereunder.
 
10. TIME OF THE ESSENCE
 
10.1 Time shall be of the essence in the performance of this Agreement.
 
11. ENUREMENT
 
11.1 This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.
 
12. SEVERABILITY
 
12.1 If any one or more of the provisions contained herein should be invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of such provisions shall not in any way be affected
or impaired thereby in any other jurisdiction and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 

--------------------------------------------------------------------------------

 

13. AMENDMENT AND ASSIGNMENT
 
13.1 No alteration or amendment to this Agreement shall take effect unless it is
in writing duly executed by the parties hereto. This Agreement may not be
assigned by either party hereto without the express written consent of the other
party.
 
14. INDEPENDENT LEGAL ADVICE
 
14.1 Each party to this Agreement confirms and acknowledges that it has been
provided with an opportunity to seek independent legal advice with respect to
its rights, entitlements, liabilities and obligations hereunder and understands
that it has been recommended that such advice be sought prior to entering into
this Agreement.
 
15. ENTIRE AGREEMENT
 
15.1 This Agreement constitutes and contains the entire agreement and
understanding between the parties and supersedes all prior agreements,
memoranda, correspondence, communications, negotiations and representations,
whether oral or written, express or implied, statutory or otherwise between the
parties or any of them with respect to the subject matter hereof.
 
16. COUNTERPARTS
 
16.1 This Agreement may be executed in two or more counterparts, each of which
will be deemed an original and all of which together will constitute one
complete Agreement duly executed by the parties. Where counterparts are
delivered in original or faxed form or by scanned email, the parties adopt any
such signatures as the original signatures of the parties.
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the day, month
and year first above written.
 
BUCKINGHAM EXPLORATION INC.
 

Per:  /s/ C. Robin Relph   Name       Chairman and CFO   Title         /s/ Jason
McLaughlin JASON McLAUGHLIN


--------------------------------------------------------------------------------

 

SCHEDULE "A"
 
DESCRIPTION OF PROPERTY
 

Tenure Claim   Tenure Tenure Map       Area Number Name Owner Type Sub Type
Number Issue Date Good To Date Status (ha) 848961 BYNG 202295 100% Mineral Claim
092B 2011/mar/15 2012/mar/15 GOOD 509.22 848962 TRAMP 202295 100% Mineral Claim
092B 2011/mar/15 2012/mar/15 GOOD 509.30


--------------------------------------------------------------------------------

 

Schedule B
 

--------------------------------------------------------------------------------

 

SCHEDULE “C”
 
CLAIMS TO THE PROPERTY
 
None.
 

--------------------------------------------------------------------------------